Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-15 and 26-30 (renumbered as claims 1-20) are allowed.
The following is an examiner’s statement of reasons for allowance:
The closest prior art of record, namely, Burg et al. (US 20210004995 A1; *a Continuation of US Patent application 14675719 filed 20150331) discloses a method of color calibrating an augmented reality display device (head-mounted display device 110, para. 0039), the method comprising: estimating a real-world illuminance (estimation/detection of illuminance, paras. 0081 and 0105); capturing an image of a real-world object, identifying the object and accessing known color characteristics of the real-world object (a first targeted color (first color sample) 120 of the first object 116 has been selected by the user. The captured color is temporarily stored in memory, para. 0041); computing a first candidate color rendering of a synthetic version (see figure 5A) of the real-world object (para. 0082) using the real-world illuminance (color set comparison process may be performed under the same or similar lighting conditions, para. 0078) and the color characteristics of the real-world object (see figure 5B); computing a second candidate color rendering of a synthetic version of the real-world object (para. 0082) using the real-world illuminance (color set comparison process may be performed under the same or similar lighting conditions, para. 0078) and the color characteristics (see figure 5B) of the real-world object; displaying both candidate color renderings beside the real-world object using an AR display and prompting a user to indicate a preferred color rendering (see figures 2A-2B); and in response to the user indication, updating a display color model used for producing future candidate renderings and synthetic AR content based on characteristics of the indicated rendering (Comparing Sets of Colors in an Automatically Calibrated Environment: a set of color 
However, the closest prior art of record, namely, Burg et al. does not disclose “displaying both candidate color renderings beside the real-world object using an AR display and prompting a user to indicate a preferred color rendering; in response to the user indication, updating a display color model used for producing future candidate renderings and synthetic AR content based on characteristics of the indicated rendering." (in combination with the other claimed limitations and/or features), as claimed in independent claim 1. 
Dependent claims 2-11 are allowable as they depend from an allowable base independent claim 1.
Independent claims 12 and 26 (renumbered as claim 16) are citing the same or similar subject matter and are also allowed.
Dependent claims 13-15 are allowable as they depend from an allowable base independent claim 12.
Dependent claims 27-30 (renumbered as claims 17-20) are allowable as they depend from an allowable base independent claim 26 (renumbered as claim 16).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

/THOMAS J LETT/            Primary Examiner, Art Unit 2677